DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17028462 filed on September 22nd, 2020 in which claims 1-10 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 09/22/2020 are acceptable for examination proceedings.

Claim Objections
6.	Claim 1 is objected to because of the following informalities: On lines 5-6, it appears the Applicant intended “the plurality of ink jet heads ejecting ink in different regions each other….” to read “the plurality of ink jet heads ejecting ink in different regions from each other….”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 4-5, 7 and 9-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Okabe et al. (US Pub. Nº 2002/0109741).

10.	Regarding independent claim 1: Okabe et al. disclosed an ink jet device ([0111], line 1; also see Fig. 19, reference 55) configured to apply ink (Fig. 16, reference INK) to a print object ([0056], line 4; also see Fig. 1, reference 53) at intervals in a printing width direction perpendicular to a printing direction (Fig. 16, the intervals between the head units 204a-c in the print width direction X perpendicular to the printing direction Y) by ejecting ink from a plurality of nozzles disposed at intervals in the printing width direction (Fig. 17, the plurality of nozzles 205 disposed at intervals in the printing width direction X), comprising: 
 	5a plurality of ink jet heads ([0120], lines 1-2; also see Fig. 16, references 204a-c) including the plurality of nozzles (Fig. 17, references 205) disposed linearly with each other at intervals in a predetermined disposing direction (Fig. 17, reference B), the plurality of ink jet heads ejecting ink in different regions from each other in the printing width direction (see Fig. 
 	a position adjusting mechanism performing a rotating operation of changing the intervals in the printing width direction of the nozzles ([0114], lines 1-2; also see Fig. 17, the head 204b is rotated about the shaft 206b by the angle theta) and performing a shifting operation of 10shifting at least one of the plurality of ink jet heads in the printing width direction (the rotation of the heads shifts at least one of the heads in the printing width direction X), the rotating operation being performed by rotating the plurality of ink jet heads around an axis perpendicular to the print surface of the print object (Fig. 17, the rotation axis 206 is perpendicular to the print surface of the object 53 which is defined by the X-Y plane).

11.	Regarding claim 4: Okabe et al. disclosed the ink jet device according to claim 1, wherein 322F20264-US the position adjusting mechanism includes a shaft disposed to extend in the printing width direction (Fig. 16, reference 214), a plurality of movable elements disposed movably along the shaft ([0120], lines 14-15; also see Fig. 17, references 212a-c), and a plurality of motors attached respectively to the plurality of movable elements ([0120], lines 14-15; the motors turning the rotating shafts 212a-c (not shown)), and one end portion of each of the plurality of ink jet heads is connected to a corresponding 5one of the plurality of motors (Fig. 17, one end of each head 204 is connected to a respective motor via a rotating shaft 212).

12.	Regarding claim 5: Okabe et al. disclosed the ink jet device according to claim 1, wherein the position adjusting mechanism includes a shaft disposed to extend in the printing width direction (Fig. 16, reference 214), a connecting portion disposed movably along the shaft ([0120], lines 14-15; also see Fig. 17, references 212a-c and references 206a-c (at opposite ends of the heads 204)), and a pair of motors 10attached respectively to both ends of the connecting portion, and one end portion of one of the plurality of ink jet heads is connected to 

13.	Regarding claim 7: Okabe et al. disclosed the ink jet device according to claim 1, wherein the position adjusting mechanism includes: 
 	an attachable and detachable device fixed to the ink jet head ([0120], lines 33; also see Fig. 17, references 220a-c); 
 	a holding member configured to hold the ink jet head via the attachable and detachable device ([0120], lines 12-14; also see Fig. 17, references 210a-c); 
 	15a moving device configured to hold the ink jet head and rotate the held ink jet head about an axis perpendicular to the print surface of the print object ([0114], lines 1-2; also see Fig. 17, the head 204b is rotated about the shaft 206b by the angle theta); and 
 	a guiding mechanism configured to guide the moving device in the printing width direction (Fig. 17, reference 214).

14.	Regarding claim 9: Okabe et al. disclosed the ink jet device according to claim 7, wherein the moving device includes a pedestal guided by the guiding mechanism (Fig. 16, the rising portion of the member 214 as a pedestal), a chuck configured to hold the ink jet head (Fig. 16, the forklike portion of the holder 210), and a chuck shaft configured to connect between the pedestal and the chuck such that he pedestal and the chuck are relatively rotatable with each 5other and are capable of coming close to or separating from each other (Fig. 17, the shaft 212 connects the chuck 210 to the pedestal 214 rotatably).

.

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


18.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US Pub. Nº 2002/0109741), in view of Yasuda et al. (US Pub. Nº 2006/0132530).

19.	Regarding claim 2: Okabe et al. disclosed the ink jet device according to claim 1.
 	Okabe et al. are silent about further comprising: 15a nozzle position detecting device configured to detect a position of the nozzles of the plurality of ink jet heads; and a position adjusting mechanism controller configured to control the position adjusting mechanism based on a detection result of the nozzle position detecting device.
 	Yasuda et al. disclosed and inkjet recording device (Fig. 10, reference 20), comprising at a plurality of recording heads (Fig. 11, reference Hi) mounted on a carriage (Fig. 10, reference 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasuda et al. with those of Okabe et al. by detecting the position of the nozzles (heads) and adjusting their respective position vis-à-vis the print object in order to prevent misalignment of the printed pattern on the print object.

20.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US Pub. Nº 2002/0109741), in view of Kanegae et al. (JP Pub. Nº 2013-039762).

21.	Regarding claim 3: Okabe et al. disclosed the ink jet device according to claim 1.
 	Okabe et al. are silent about further comprising: a landing position detecting device configured to detect an ink landing position in the print object after printing; and a position adjusting mechanism controller configured to control the position adjusting mechanism based on a detection result of the landing position detecting device.
 	Kanegae et al. disclosed a landing position detecting device configured to detect an ink landing position in the print object after printing; and a position adjusting mechanism controller configured to control the position adjusting mechanism based on a detection result of the landing position detecting device ((Solution) lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kanegae et al. with those of Okabe et al. by detecting an ink landing position on the print object and adjusting the respective position .

22.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US Pub. Nº 2002/0109741), in view of Shigemura (US Pub. Nº 2002/0044163).

23.	Regarding claim 8: Okabe et al. disclosed the ink jet device according to claim 7.
 	Okabe et al. are silent about wherein a fall preventing wire that prevents fall of the ink jet head is connected to the ink jet head, and the holding member has a plane which faces the moving device and to or from which the attachable and detachable device is attached or detached, and a through hole through 25which the fall preventing wire passes.
 	Shigemura disclosed an ink jet head (Fig. 13, reference 606) configured to eject ink onto a print object (Fig. 13, reference 605), wherein a fall preventing wire that prevents fall of the ink jet head is connected to the ink jet head (Fig. 13, reference 620), and a holding member (Fig. 13, reference 613) has a plane which faces a moving device (Fig. 13, reference 612) and to or from which the attachable and detachable device is attached or detached, and a through hole through 25which the fall preventing wire passes (see Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shigemura with those of Okabe et al. by providing a fall preventing wire connected to the ink jet head in order to prevent damage to the head during a replacement of the ink jet head.

Allowable subject matter
24.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
26.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
27.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
28.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853